Citation Nr: 0614112	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-19 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Whether the rating decision of April 1971, evaluating the 
veteran's foot infection as noncompensably disabling, was 
based on clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970, including active service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

The Board notes that although the veteran had requested a 
Board hearing, he withdrew his request for such a hearing in 
an October 2005 statement.

The issues of service connection for psoriasis and PTSD are 
addressed in the REMAND that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  A chronic disorder of either knee was not present within 
one year of the veteran's discharge from service, and no 
current knee disorder is etiologically related to service.  

2.  The RO decision of April 1971, evaluating a foot 
infection as noncompensably disabling, was supported by 
evidence then of record.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of either knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The RO decision of April 1971, evaluating a foot 
infection as noncompensably disabling, was not based on CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error').  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that claims based on the existence of CUE in 
prior, final rating determinations are not subject to the 
VCAA, since such determinations must be based solely upon a 
review of the evidence of record at the time of the 
challenged action.  See Parker v .Principi, 15 Vet. App. 407, 
411-412 (2002).  

With respect to the claim for service connection for 
bilateral knee disability, the record reflects that the 
veteran was provided VCAA notice in a letter mailed in June 
2004, before the RO's initial adjudication of the claim.  
Although this letter did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, although 
the veteran has not been proved notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for bilateral knee 
disability, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for disability of either knee.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  In addition, a VA medical opinion concerning the 
etiology of the veteran's bilateral knee disability has been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


II.  Bilateral Knee Disability

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  




Analysis

Service medical records disclose that the veteran was 
involved in a motor vehicle accident in April 1969.  He 
complained of bilateral knee pain.  The diagnosis was post-
traumatic myalgia.  In January 1970, the veteran was treated 
after injuring his right knee in a football game.  On 
examination, he had full range of motion of the right knee 
with some fluid collection.  On service separation 
examination, no abnormality of either knee was found.  

The earliest post-service medical evidence of any knee 
disorder is a private medical record dated in April 1979, 
which shows that the veteran gave a three-year history of 
recurrent pain of the right knee.  The post-service medical 
evidence includes no medical evidence suggesting that 
arthritis of either knee was present within one year of the 
veteran's discharge from service or that any current knee 
disability is etiologically related to service.  Moreover, a 
VA physician who reviewed the claims folders in September 
2005 has opined that the veteran's current disabilities of 
the knees are unrelated to service.

Thus, the evidence of a nexus between the veteran's bilateral 
knee disability and his naval service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for disability of either knee.  In reaching 
this decision, the Board has considered the benefit-of-the-
doubt-rule but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.

III.  CUE in the April 1971 Rating Decision

In an April 1971 rating decision, the veteran was granted 
service connection for a foot infection and the disability 
was evaluated as noncompensably disabling.  The veteran was 
informed of the determination but did not appeal the 
decision.  He contends that the decision to evaluate the 
disability was based on CUE because the RO failed to consider 
the report of the examination for discharge which 
demonstrates the presence of compensable disability.

The criteria to determine whether CUE was present in a prior 
determination are as follows: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked--and a CUE claim is undoubtedly a collateral attack-
-the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See 
also, Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell).  

The evidence on file at the time of the April 1971 rating 
decision consisted of the veteran's service medical records.  
They show that he was treated in 1970 for a wart on the right 
hand and in August 1970 for a problem with his left big toe.  
The report of examination for discharge notes the presence of 
scars of the lower right leg, lower left arm, nose, and lower 
left leg.  No other scar or skin abnormality was found, nor 
was the veteran found to have any abnormality of either foot.  
Despite the veteran's current contention, there is nothing in 
the report of examination for discharge suggesting the 
presence of an active skin disorder or any disabling 
residuals of the foot infection or the wart of the right 
hand.  

To the extent that the veteran is disagreeing with how the RO 
weighed or evaluated the evidence that was of record, the 
Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).  

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error -- there was no CUE.  In light of the above, the 
Board finds that the claim must be denied due to the absence 
of legal merit under the law.  See Luallen, 9 Vet. App. at 
96; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

The Board having determined that the April 1971 rating 
decision, evaluating the veteran's foot infection as 
noncompensably disabling, was not based upon CUE, the benefit 
sought on appeal is denied.  





REMAND

The veteran claims that service connection is warranted for 
psoriasis because it originated in service and was 
misdiagnosed as the foot infection for which service 
connection has been granted.  Although there is no medical 
evidence showing that the veteran was found to have psoriasis 
in service or until years thereafter, a January 2006 
statement from Stephan Levitt, M.D. notes that he had been 
treating the veteran for psoriasis and that the veteran had 
had the condition for 35 years.  In addition, Dr. Levitt 
expressed his opinion that it was very probable that the 
stress of service in Vietnam led to the early development of 
the veteran's skin condition.  Although this opinion is 
supportive of the veteran's claim, the Board has determined 
that it is not adequate for adjudication purposes because 
there is no indication that Dr. Levitt has reviewed the 
veteran's pertinent medical records and Dr. Levitt failed 
adequately support his opinion.  Therefore, the Board has 
determined that the veteran should be afforded a VA 
examination to determine the etiology of his psoriasis.  

The Board also notes that subsequent to the RO's most recent 
consideration of the veteran's claim for service connection 
for PTSD, reports from The Vet Center indicating that the 
veteran has PTSD due to service stressors were associated 
with the claims folders.  The veteran has not waived his 
right to have this evidence initially considered by the 
originating agency.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In particular, he should be 
requested to submit Dr. Levitt's 
pertinent records or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such records.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of his psoriasis.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the psoriasis originated 
during active duty or is related to the 
veteran's active service or to any 
service-connected disability.  The 
medical statement provided by Dr. Levitt 
should also be addressed in the 
examiner's report.  The examiner should 
also provide the rationale for all 
opinions expressed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

5. Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


